In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 14-1188V
                                           (Not to be Published)

*********************
BRIAN DUKES,          *
                      *
          Petitioner, *                                            Filed: June 21, 2016
                      *
v.                    *
                      *                                            Decision; Attorney’s Fees and
SECRETARY OF HEALTH   *                                            Costs.
AND HUMAN SERVICES,   *
                      *
          Respondent. *
                      *
*********************

Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for Petitioner.

Ann Donohue Martin, U.S. Dep’t of Justice, Washington, DC, for Respondent.


                             ATTORNEY’S FEES AND COSTS DECISION1

        On December 10, 2014, Brian Dukes filed a petition seeking compensation under the
National Vaccine Injury Compensation.2 ECF No. 1. Thereafter, on November 30, 2015, the
parties filed a stipulation proposing an award of compensation. ECF No. 18. I subsequently issued
a decision on December 1, 2015, concluding that the stipulation was reasonable and, therefore,
adopting it as my decision awarding Petitioner damages. ECF No. 21.

       Petitioner has now filed an unopposed motion for attorney’s fees and costs, dated June 20,
2016. See ECF No. 27. Petitioner requests reimbursement of attorney’s fees in the amount of

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
$20,213.10, and costs in the amount of $866.43. ECF No. 27. These amounts represent sums to
which Respondent does not object. Id. In addition, and in compliance with General Order No. 9,
Petitioner represents that he has not incurred any out-of-pocket, litigation-related expenses in
conjunction with this proceeding. Id.

        I approve the requested amounts for attorney’s fees and costs as reasonable. Accordingly,
an award of $21,079.53 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Nancy Routh Meyers, Esq. Payment of this amount represents all attorney’s
fees and costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of Petitioner’s motion.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2